(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Vistas lais dos mociones que anteceden sin la asistencia de las partes, apareciendo que el demandante apelante radicó su escrito de apelación en agosto 22, 1939, y apareciendo además que en septiem-bre 14 el juez de distrito declaró sin lugar una moción solicitando una orden para la preparación de una tránscrijieión de la evidencia por haber sido rádicado fuera de tiempo el escrito de apelación, sin que hasta la fecha dicho demandante apelante haya radicado en la secretaría de este Tribunal ningún legajo de sentencia o transcripción de autós, se desestima por abándono'y por falta de jurisdicción la apelación interpuesta contra la sentencia que dictó la corte de distrito de San ’Juan en julio 14, 1939.
El Juez Presidente Sr. Del Toro no intervino.